Exhibit 10.2
 
 
AMENDMENT TO BUSINESS RELATIONS AGREEMENT
 
THIS AMENDMENT TO BUSINESS RELATIONS AGREEMENT, dated as of February 9, 2010 by
and between American Biltrite Inc., a Delaware corporation (“ABI”) and Congoleum
Corporation, a Delaware corporation (“Congoleum”);
 
WITNESSETH:


THAT WHEREAS, ABI and Congoleum are parties to a Business Relations Agreement,
dated as of March 11, 1993 (the “Business Relations Agreement”), as amended
August 9, 1997, and as renewed annually through March 11, 2008, and as amended
March 11, 2008, September 23, 2008 and June 17, 2009, pursuant to which
Congoleum granted to ABI the exclusive right and license (except as to Congoleum
itself) to distribute Congoleum's vinyl, vinyl composition and other floor tile
in Canada, subject to certain terms and conditions set forth in the Business
Relations Agreement, as amended;
 
NOW, THEREFORE, in consideration of the agreement set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
 
1.
Extension of Term. The term of the Business Relations Agreement is renewed until
the earlier of:(a) the effective date of a plan of reorganization for Congoleum
Corporation, et al., following a final order of confirmation, or (b) June
30,2010.

 
 
2.
Ratification. Each of ABI and Congoleum hereby ratifies and confirms all of the
terms and provisions of the Business Relations Agreement, as amended hereby.

 
 
3.
Counterparts. This Amendment to Business Relations Agreement may be executed in
one or more counterparts, each of which shall be an original but all of which
shall collectively constitute a single instrument.

 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment to Business Relations Agreement as of the date first above written.
 

 
AMERICAN BILTRITE INC.
       
By:
/s/ Richard G. Marcus
 
Name:
Richard G. Marcus
 
Title:
President
             
CONGOLEUM CORPORATION
       
By:
   
Name:
Roger S. Marcus
 
Title:
Chief Executive Officer




 
 

--------------------------------------------------------------------------------

 



AMENDMENT TO BUSINESS RELATIONS AGREEMENT
 
THIS AMENDMENT TO BUSINESS RELATIONS AGREEMENT, dated as of February 9, 2010 by
and between American Biltrite Inc., a Delaware cornoration (“ABI”) and Congoleum
Corporation, a Delaware corporation (“Congoleum”);
 
WITNESSETH:


THAT WHEREAS, ABI and Congoleum are parties to a Business Relations Agreement,
dated as of March 11, 1993 (the “Business Relations Agreement”), as amended
August 9, 1997, and as renewed annually through March 11, 2008, and as amended
March 11, 2008, September 23, 2008 and June 17, 2009, pursuant to which
Congoleum granted to ABI the exclusive right and license (except as to Congoleum
itself) to distribute Congoleum's vinyl, vinyl composition and other floor tile
in Canada, subject to certain terms and conditions set forth in the Business
Relations Agreement, as amended;
 
NOW, THEREFORE, in consideration of the agreement set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
 
1.
Extension of Term. The term of the Business Relations Agreement is renewed until
the earlier of:(a) the effective date of a plan of reorganization for Congoleum
Corporation, et al., following a final order of confirmation, or (b) June
30,2010.

 
 
2.
Ratification. Each of ABI and Congoleum hereby ratifies and confirms all of the
terms and provisions of the Business Relations Agreement, as amended hereby.

 
 
3.
Counterparts. This Amendment to Business Relations Agreement may be executed in
one or more counterparts, each of which shall be an original but all of which
shall collectively constitute a single instrument.

 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment to Business Relations Agreement as of the date first above written.
 

 
AMERICAN BILTRITE INC.
       
By:
   
Name:
Richard G. Marcus
 
Title:
President
             
CONGOLEUM CORPORATION
       
By:
/s/ Roger S. Marcus
 
Name:
Roger S. Marcus
 
Title:
Chief Executive Officer


